               Case 13-12159-CSS          Doc 671      Filed 10/18/19       Page 1 of 23




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

----------------------------------                     x
                                                       :
In re:                                                 :   Chapter 15
                                                       :
IRISH BANK RESOLUTION CORPORATION                      :   Case No. 13-12159 (CSS)
LIMITED (IN SPECIAL LIQUIDATION),                      :
                                                       :
Debtor in a foreign proceeding.                        :
                                                       :   Hearing Date: Nov. 8, 2019 at 10:00 a.m. (EST)
----------------------------------                     x   Obj. Deadline: Nov. 1, 2019 at 4:00 p.m. (EST)

    FOREIGN REPRESENTATIVES’ MOTION TO ESTABLISH APPLICABLE POST-
      LIQUIDATION INTEREST RATE OF CERTAIN SUBORDINATED NOTES
             PURSUANT TO 11 U.S.C. §§ 726(a)(5), 1507, AND 1521(a)

                Kieran Wallace and Eamonn Richardson, the duly appointed and authorized

 foreign representatives (the “Foreign Representatives” or “Special Liquidators”) of Irish Bank

 Resolution Corporation Limited (“IBRC” or the “Debtor”), which is subject to a liquidation

 proceeding in Ireland (the “Irish Proceeding”), by and through their undersigned counsel, hereby

 file this motion (the “Motion”), pursuant to sections 726(a)(5), 1507, and 1521(a) of title 11 of

 the United States Code (the “Bankruptcy Code”) in the above-captioned chapter 15 case (the

 “Chapter 15 Case”) for entry of an order (the “Proposed Order”), substantially in the form

 attached hereto as Exhibit A, (a) applying section 726(a)(5) of the Bankruptcy Code to the

 Chapter 15 Case for the purposes of this Motion, and (b) confirming that the federal judgment

 rate of 0.15% is the applicable legal rate to calculate post-liquidation interest (the “Post-

 Liquidation Interest Rate”) for certain U.S. subordinated notes issued by IBRC’s predecessor,

 Anglo Irish Bank Corporation Limited (“Anglo Irish”), to certain U.S. creditors pursuant to the




                                                   1
                Case 13-12159-CSS             Doc 671        Filed 10/18/19        Page 2 of 23



Note Purchase Agreement dated as of September 28, 2005 (the “NPA”),1 and (c) granting related

relief. In support of the Motion, the Foreign Representatives respectfully represent as follows:

                                               BACKGROUND

I.       General Background

         1.       IBRC is the successor of Anglo Irish and Irish Nationwide Building Society, two

financial institutions which were both heavily exposed to the property market, primarily in

Ireland. Following the passage of the Irish Bank Resolution Corporation Act 2013 (the “IBRC

Act”), on February 7, 2013 (the “Liquidation Date”), the Irish Minister for Finance (the “Finance

Minister”) issued a Special Liquidation Order placing IBRC into special liquidation (the “Irish

Proceeding”) and appointing the Foreign Representatives as IBRC’s joint special liquidators. In

connection with the wind-down of IBRC and the recovery and administration of its assets

globally, the Foreign Representatives commenced the Chapter 15 Case by filing their Verified

Petition Under Chapter 15 for Recognition of a Foreign Main Proceeding [Docket No. 3],

seeking recognition of the Irish Proceeding as a foreign main proceeding under chapter 15 of the

Bankruptcy Code. On December 18, 2013 this Court entered the Order Granting Recognition of

Foreign Main Proceeding and Related Relief [ECF No. 187] (the “Recognition Order”), which

was subsequently affirmed on appeal on August 4, 2015. In re Irish Bank Resolution Corp., 538

B.R. 692 (D. Del. 2015).




1
     A copy of the NPA, which includes a form of Series A Subordinated Note as Exhibit A-1 and a form of Series
     B Subordinated Note as Exhibit A-2, is attached hereto as Exhibit B. In compliance with applicable EU data
     privacy laws, IBRC will not release sensitive personal information regarding any current or former noteholder,
     including, but not limited to, telephone number, other notice or contact information, and bank account
     information. Accordingly, Exhibit B does not include any of the other exhibits or schedules to the NPA. IBRC
     may, at its discretion, provide certain exhibits, schedules, or ancillary documents to the NPA to Noteholder
     parties following execution by such Noteholder of a non-disclosure agreement in a form acceptable to IBRC.



                                                         2
                 Case 13-12159-CSS               Doc 671        Filed 10/18/19        Page 3 of 23



II.       The Subordinated Notes

          2.       Pursuant to the NPA, in 2005 Anglo Irish issued $165 million of Series A

Subordinated Notes due September 29, 2015 and $35 million of Series B Subordinated Notes

due September 29, 2017 (collectively, the “Notes”). NPA § 1.1. The Notes are unsecured and

subordinated in right of payment to “Senior Creditors” (as defined in the NPA to mean “creditors

of [Anglo Irish] to the extent such creditors hold claims which are admitted to proof or submitted

in the bankruptcy or liquidation or winding up of [Anglo Irish] and who are not Subordinated

Creditors”2). See NPA §§ 12.2, 10.1, Ex. A-1-2, Ex. A-2-2.

          3.       The Notes were issued to eleven initial purchasers (the “Initial Noteholders”).

See NPA at 41–45. The original Notes were all transferred either directly or indirectly from the

Initial Noteholders to Credit Suisse Securities (USA) LLC (“Credit Suisse”) on or before

September 29, 2010. Subsequently, but sometime prior to the Liquidation Date, Credit Suisse

transferred its holdings of the Notes to new holders. IBRC has maintained a register of

noteholders since February 13, 2013 and has confirmed the identity of all current noteholders

(the “Noteholders”). The majority of the Noteholders are U.S.-based entities, and at least one of

the Noteholders has previously appeared in this Chapter 15 Case. See Notice of Entry of

Appearance and Demand for Notices and Papers [ECF No. 28] (filed by Noteholders Burlington

Alpha LLC and Burlington Beta LLC, collectively the “Burlington Noteholders”).

          4.       An “Event of Default” triggers the acceleration of “the unpaid principal amount of

all Notes, together with the interest accrued thereon.” See NPA § 11.1. The term “Event of


2
      In turn, “Subordinated Creditors” is defined to mean, “creditors of [Anglo Irish] to the extent such creditors
      hold Subordinated Indebtedness,” and “Subordinated Indebtedness means claims against [Anglo Irish]
      (including, without limitation thereof, claims evidenced by the Notes) which are subordinated in the event of the
      passing of an effective resolution or the making of an order, for the winding up of [Anglo Irish] to the claims of
      all non-subordinated creditors of [Anglo Irish].” NPA § 10.1.



                                                            3
             Case 13-12159-CSS          Doc 671        Filed 10/18/19   Page 4 of 23



Default” is defined in the NPA to mean “the making of an order by a court having jurisdiction in

the premises or the due and valid passing of a shareholders’ resolution, in either case for the

winding up (other than under or in a connection with a scheme of amalgamation or

reconstruction not involving bankruptcy or insolvency) of [Anglo Irish].” NPA § 11.1. In

addition, other “Defaults” under the NPA include Anglo Irish’s application for or consent to the

appointment of a liquidator, commencement of a voluntary case under the Bankruptcy Code, or

the commencement of an involuntary proceeding seeking the appointment of a liquidator. See

NPA § 11.2(D) and (E). As a matter of Irish law, the Special Liquidation Order issued by the

Finance Minister is to “have the same effect as if the Special Liquidation Order were the making

of a winding up by the [High] Court [of Ireland].” See IBRC Act § 6(5); Declaration of Mark

Traynor in Support of Verified Petition Under Chapter 15 for Recognition of a Foreign

Proceeding [ECF No. 5] ¶ 9. Therefore, the commencement of the Irish Proceeding constituted

an Event of Default which accelerated all payment obligations under the NPA.

       5.      Pursuant to Section 1.3 of the NPA, beginning on December 29, 2010, the

contractual rate of interest (the “Contract Rate”) on the outstanding principal amount due on the

Notes “and, to the extent permitted by applicable law, on any overdue interest” was “equal to the

greater of (x) 5.71% . . . and (y) the prime commercial lending rate as announced from time to

time by Citibank, N.A. at its principal office in New York City, plus 1%, until the obligation of

the Company with respect to the payment thereof shall be discharged.” IBRC has not made any

payments on the Notes since December 29, 2012. See, e.g., Verified Petition Under Chapter 15

for Recognition of a Foreign Proceeding [ECF No. 3] ¶ 14, n. 1. As of the Liquidation Date,

$200,270,107.74 was due and owing on the Notes, including $200,000,000 in principal and

$270,107.74 in accrued pre-liquidation interest.



                                                   4
             Case 13-12159-CSS          Doc 671      Filed 10/18/19     Page 5 of 23



       6.      Both the NPA and the Notes are governed by New York law. NPA § 19.7, Ex. A-

1-2, Ex. A-2-2. The NPA constitutes “a legal, valid and binding obligation of [Anglo Irish]

enforceable against [Anglo Irish] in accordance with its terms, except as the enforceability

thereof may be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or

other similar laws affecting the enforcement of creditors’ rights generally and (ii) general

principles of equity (regardless of whether such enforceability is considered in a proceeding in

equity or at law).” NPA § 2.2.

III.   Status of the Irish Proceeding

       7.      During the approximately six years since this Court entered the Recognition

Order, the Special Liquidators have undertaken a global marketing and sales process in order to

liquidate the remaining assets of IBRC, located both within and outside of the United States, and

to maximize recoveries for all of IBRC’s creditors. As of December 31, 2018, the Special

Liquidators have overseen liquidations of portfolio and other assets generating approximately

€17.1 billion in total gross revenue, including proceeds from the liquidation of United States

assets. In addition to having completed liquidations for nearly all of IBRC’s assets, the Special

Liquidators have also made significant progress in the claims review, reconciliation, and

adjudication process.

       8.      As reflected in the “Progress Update Report” dated May 22, 2019, a copy of

which is attached hereto as Exhibit C, as of December 31, 2018, approximately 3,224 claims

have been received by the Special Liquidators, of which 2,632 (approximately 81.6%) have been

formally adjudicated. See Ex. C at 8. Pursuant to Irish law, including the Companies Act of

2014, preferential creditors (within the meaning of 621 of the Companies Act 2014) have been

admitted and paid in full. The next category of creditors, secured creditors who had floating



                                                 5
               Case 13-12159-CSS              Doc 671        Filed 10/18/19        Page 6 of 23



charges over certain IBRC assets, have also been admitted and paid in full. As of December 31,

2018, the Special Liquidators have made distributions to unsecured creditors holding admitted

general unsecured claims representing 100% of such claims, and are in the process of

adjudicating certain unsecured creditor claims. See Ex. C at 8. Preferential creditors, secured

creditors, and unsecured creditors constitute “Senior Creditors” pursuant to the NPA. The next

category of claims in the priority scheme is subordinated claims, including the Notes. Following

satisfaction of subordinated claims in full, remaining funds will be remitted to the

equityholders—here, the Irish government, which will ultimately inure to the benefit of Irish

taxpayers. See generally IBRC Act, Preamble (noting that the passage of the IBRC Act “is

necessary in the public interest to ensure that the financial support provided by the State to IBRC

is, to the extent achievable, recovered as fully and efficiently as possible.”).

        9.       The Special Liquidators currently anticipate that sufficient funds will be available

to make distributions on account of all remaining unsecured and subordinated claims, including

claims arising in connection with the Notes and including post-liquidation interest thereon, and

that sufficient funds will also be available for distributions to equityholders.3

        10.      As of the date of this Motion, 100% of the aggregate principal amount of the

Notes remains outstanding and no distributions have been made on account of principal or any

pre- or post-liquidation interest due on the Notes. Accordingly, in a letter to Noteholders dated

July 3, 2019 (the “July 3 Letter”), Eamonn Richardson, in his capacity as a Special Liquidator,

requested that each Noteholder confirm their current ownership of the Notes and submit post-

liquidation interest claims for review by the Special Liquidators. Based on the Noteholders’
3
    The Special Liquidators have established adequate reserves to satisfy any unpaid claims of “Senior Creditors”
    (as such term is defined in the NPA) which are found to be valid and properly admitted in the Irish Proceeding
    following the date of the entry of the Proposed Order. The amount of such reserves is determined by the
    Special Liquidators in their business judgment.



                                                         6
               Case 13-12159-CSS               Doc 671        Filed 10/18/19         Page 7 of 23



responses to the July 3 Letter, it appears that the Special Liquidators and the Noteholders are in

agreement as to the respective outstanding principal and pre-liquidation interest holdings of each

Noteholder on account of the Notes. However, the Noteholders’ claims submissions indicate

that many, if not all, of the Noteholders have calculated accrued post-liquidation interest claims

using the Contract Rate, which ranges from 5.71% to 6.50% during the period from the

Liquidation Date to the date of this Motion, an assertion with which the Special Liquidators

disagree as it conflicts with precedent in this jurisdiction.4 See, e.g., In re Energy Future

Holdings Corp., 540 B.R. 109, 124 (Bankr. D. Del. 2015).

        11.      Based on the amounts claimed by the Noteholders, the Special Liquidators have

calculated that accrued post-liquidation interest yields a total of approximately $70.52 million.

However, the Notes are governed by U.S. law (specifically, New York law). NPA § 19.7, Ex. A-

1-2, Ex. A-2-2. Under applicable U.S. law governing a liquidation (specifically, section

726(a)(5) of the Bankruptcy Code), post-petition interest is payable “at the legal rate” for any

allowed unsecured claims. Using the federal judgment rate as of the Liquidation Date (0.15%)5

to calculate accrued post-liquidation interest, the Special Liquidators estimate that accrued post-

liquidation interest yields approximately $1.96 million across the Notes in the aggregate. Given

the approximately $68.56 million difference between these figures, the Foreign Representatives

4
    A submission from one of the Noteholders included alternative calculation scenarios for consideration by the
    Special Liquidators, but did not affirmatively assert that any one scenario be used over another, and reserved the
    Noteholder’s rights to seek guidance with respect to such calculations, effectively conceding that the issue is not
    free from doubt.
5
    Pursuant to 28 U.S.C. § 1961(a), the federal judgment rate of interest is “equal to the weekly average 1-year
    constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System for the
    calendar week preceding” the judgement date, here the Liquidation Date. See In re Wash. Mut., Inc. 461 B.R.
    200, 246 (Bankr. D. Del. 2011), vacated in part on other grounds, No. 08-12229 MFW, 2012 WL 1563880
    (Bankr. D. Del. Feb. 24, 2012) (“The caselaw is uniform in holding that it is the petition date at which the
    federal judgment rate is determined for purposes of awarding interest under section 726(a)(5).”) (citations
    omitted). According to the sources made available by the Board of Governors of the Federal Reserve System,
    the federal judgment rate effective on the Liquidation Date was 0.15%, as set forth in Exhibit D hereto.



                                                          7
              Case 13-12159-CSS          Doc 671      Filed 10/18/19    Page 8 of 23



require assistance from this Court pursuant to sections 1507 and 1521 of the Bankruptcy Code in

order to resolve this dispute and then allow the Special Liquidators to proceed to the adjudication

of the distributions due on account of the U.S. law governed Notes.

                                 JURISDICTION AND VENUE

        12.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        13.     Venue is proper in this District pursuant to 28 U.S.C. § 1410.

        14.     The statutory predicates for the relief requested herein are sections 726(a)(5),

1507, and 1521(a) of the Bankruptcy Code.

                                     RELIEF REQUESTED

        15.     By this Motion, the Foreign Representatives seek entry of the Proposed Order,

which will, among other things, (a) apply section 726(a)(5) of the Bankruptcy Code to the

Chapter 15 Case for the purposes of this Motion, (b) confirm that the federal judgment rate of

0.15% is the applicable “legal rate” to calculate post-liquidation interest on the Notes, and (c)

grant related relief.

                                      BASIS FOR RELIEF

        16.     The Foreign Representatives believe that it would be responsible to seek this

Court’s confirmation of the “legal rate” to serve as the Post-Liquidation Interest Rate for the U.S.

law governed Notes, given the wide disparity among the rate claimed by many Noteholders,

relative to the remaining Noteholders and the impact such calculation will have on other

stakeholders. The relief requested will likewise maximize the value of the IBRC estate and is in

the best interests of IBRC’s stakeholders as a whole. Finally, the relief requested herein is

expressly authorized by sections 726(a)(5) and 1507 of the Bankruptcy Code, and likewise



                                                  8
             Case 13-12159-CSS          Doc 671      Filed 10/18/19    Page 9 of 23



contemplated by both section 1521(a), of the Bankruptcy Code and the IBRC Act itself, which

provides that “in the achievement of the winding up of IBRC the common good may require

permanent or temporary interference with the rights, including property rights, of persons.” See

IBRC Act, Preamble.

       17.     Pursuant to the Recognition Order, this Court has already recognized the Irish

Proceeding as a foreign main proceeding. Recognition Order ¶ 4. Therefore, this Court is

authorized to grant any relief appropriate to effectuate the purpose of chapter 15 and to protect

the assets of IBRC or the interests of its creditors. See 11 U.S.C. § 1521(a). In addition, the

Court is empowered “to provide additional assistance” to the Foreign Representatives under

section 1507(a) of the Bankruptcy Code. The Special Liquidators have a duty to determine the

appropriate distribution of surplus funds out of the IBRC estate, and given that the NPA and

Notes are governed by U.S. law, the Foreign Representatives, in their business judgment, are

seeking guidance from this Court on the narrow issue of the appropriate Post-Liquidation Interest

Rate. Absent the relief requested herein, the Foreign Representatives would be unable to

calculate the Noteholders’ claims for post-liquidation interest on the IBRC liquidation estate,

thereby impeding the Foreign Representatives’ ability to fulfill their mandate to conduct an

orderly winding up of IBRC in accordance with the IBRC Act and the instructions of the Finance

Minister, and potentially exposing the IBRC estate to unnecessary litigation over the appropriate

amount of the Noteholders’ post-liquidation interest claims. Therefore, the Proposed Order

provides the Foreign Representatives with much-needed assistance.




                                                 9
             Case 13-12159-CSS          Doc 671       Filed 10/18/19    Page 10 of 23



                                  APPLICABLE AUTHORITY

I.     Pursuant to Sections 1507 and 1521(a), Section 726(a)(5) of the Bankruptcy Code
       Should Be Applied to This Chapter 15 Case for Purposes of This Motion

       18.     Section 1507(a) of the Bankruptcy Code empowers this Court to grant “additional

assistance” to the Foreign Representatives, subject to specific limitations set forth in chapter 15.

See 11 U.S.C. § 1507(a). Similarly, section 1521(a) of the Bankruptcy Court empowers this

Court, upon recognition of a foreign proceeding, to grant “any appropriate relief” to the Foreign

Representatives “where necessary to effectuate the purpose of this chapter and to protect the

assets of the debtor or the interests of the creditors.” See 11 U.S.C. § 1521. As noted above, this

Court has recognized the Irish Proceeding as a foreign main proceeding. See Recognition Order

¶ 4. Accordingly, sections 1507 and 1521(a) of the Bankruptcy Code are applicable to this

Chapter 15 Case.

       19.     In addition the Recognition Order acknowledges that “[t]he Foreign

Representatives have reserved all rights to seek relief under section 1521 of the Bankruptcy

Code, additional assistance under section 1507 of the Bankruptcy Code or any other relief

otherwise available.” Id. ¶ 5. The Recognition Order also specifically provides, “[t]he Foreign

Representatives are granted leave to apply to this Court as necessary for additional relief under

sections 1507 and 1521 of the Bankruptcy Code, or for any other relief otherwise available.” Id.

Indeed, the Special Liquidators have previously invoked sections 1507 and 1521 on multiple

occasions to facilitate the administration of IBRC’s assets located within the U.S., and the

Bankruptcy Court expressly exercised jurisdiction over such requests under sections 1507 and




                                                 10
               Case 13-12159-CSS               Doc 671         Filed 10/18/19        Page 11 of 23



1521(a) of the Bankruptcy Code, including by applying sections 365 and 502(c) of the

Bankruptcy Code, which do not automatically apply to chapter 15 cases upon recognition.6

        20.      The Foreign Representatives again seek assistance from this Court—specifically,

by applying section 726(a)(5) to this Chapter 15 Case, to provide guidance to the Special

Liquidators on the interest rate to be applied in the process of calculating post-liquidation interest

payable on the Notes. Such assistance will allow the Foreign Representatives to expeditiously

resolve claims based on the Notes, the majority of which are held by U.S. creditors, in

accordance with such creditors’ contractual expectations, while also avoiding inconvenience to

local creditors, undue impediment to the progress of this Chapter 15 Case and the orderly

liquidation and distribution of IBRC’s assets. The grant of such assistance is both permissible

under, and consistent with, sections 1507 and 1521 of the Bankruptcy Code in this instance—

where sophisticated creditors have asserted claims arising under obligations governed by U.S.

law, on account of which no proceedings have been brought by either the Noteholders or IBRC

in Ireland, and on which U.S. law provides a clear answer. Cf. Hr’g Tr. (Aug. 28, 2018) [ECF

No. 650] (“[W]hen you do business, especially a sophisticated, moderately-successful

businessman does business in a foreign jurisdiction, you are putting yourself susceptible to the

laws of that foreign jurisdiction, to resolve the dispute that may arise in connection with that

business.”).


6
    See, e.g., Foreign Representatives’ Motion Pursuant to Bankruptcy Code Sections 105, 363, 365, 502, 1520, and
    1521 and Bankruptcy Rules 2002, 6004 and 6006 (I) Approving the Sale of Assets Free and Clear of All Liens,
    Claims, Encumbrances and Interests, (II) Approving the Form and Manner of Sale Notice, (III) Applying
    Sections 365 and 502(c) of the Bankruptcy Code for Purposes of This Motion, (IV) Approving the Assumption
    and Assignment of Certain Executory Contracts and the Form and Manner of Notice Thereof, and (V) Granting
    Related Relief [ECF No. 204] and Order overruling objections to and granting motion [ECF No. 253] ¶ C
    (including findings of fact that the relief granted “is necessary and appropriate and in the interests of the public
    and international comity, consistent with the public policy of the United States, warranted pursuant to section
    1507 of the Bankruptcy Code, and will not cause hardship of any party in interest that is not outweighed by the
    benefits of the relief granted herein.”).



                                                          11
             Case 13-12159-CSS          Doc 671        Filed 10/18/19    Page 12 of 23



II.    The Requested Relief Allows the Foreign Representatives to Calculate the Post-
       Liquidation Interest Payable on the Notes Substantially in Accordance with Section
       726 of The Bankruptcy Code

       21.     The NPA and Notes are governed by U.S. law, and specifically contemplate that

the enforceability of the obligations thereunder may be limited. In response to the July 3 Letter,

many Noteholders’ claims submissions demanded post-liquidation interest at the Contract Rate,

without regard to applicable U.S. federal law, including section 726(a)(5) of the Bankruptcy

Code, which provides that, when a liquidating debtor is solvent, post-liquidation interest is

payable at the “legal rate.” See 11 U.S.C. 726(a)(5). Accordingly, the Foreign Representatives

seek additional assistance from this Court under section 1507(a) of the Bankruptcy Code to

determine the appropriate Post-Liquidation Interest Rate payable to the Noteholders given that

IBRC will produce a surplus and is accordingly solvent for purposes of section 726 of the

Bankruptcy Code.

       22.     In evaluating relief under section 1507, the Bankruptcy Court must consider

whether the proposed assistance will satisfy five factors. See 11 U.S.C. § 1507(b)(1)–(5). First,

the assistance must assure the “just treatment of all holders of claims against or interests in the

debtor’s property.” 11 U.S.C. § 1507(b)(1). The existing caselaw interpreting the subsections of

section 1507(b), confirms that many of the factors that the Bankruptcy Court already analyzed in

the context of recognition would serve to satisfy this consideration. See, e.g., In re Oi S.A., 587

B.R. 253 (Bankr. S.D.N.Y. 2019 (granting motion to enforce Brazilian restructuring plan under

sections 1507 and 1521). Here, there is a direct conflict between the treatment of “holders of

claims” (here, the Noteholders) and the “holders . . . of interests” (remaining stakeholders who

may be entitled to receive distributions or surplus from the IBRC estate) relative to the

calculation of post-liquidation interest. Arguably, the same tension exists in any case where

creditors stand to benefit from the application of a contractual rate of interest that is higher than

                                                  12
              Case 13-12159-CSS               Doc 671         Filed 10/18/19       Page 13 of 23



the “legal rate” mandated by section 726(a)(5) of the Bankruptcy Code, resulting in a depletion

of the funds available for distribution from a debtor’s estate. Therefore, it appears that the only

way to afford “just treatment” is to seek a Bankruptcy Court determination on the issue. See

generally In re Energy Future Holdings Corp., 540 B.R. at 124 (holding that, for purposes of

plan confirmation, the Bankruptcy Court has discretion to award postpetition interest to

unsecured creditors for purposes of chapter 11 plan confirmation “at an appropriate rate if it

determines to do so under its equitable power.”).

        23.      The second consideration requires the protection of “claim holders in the United

States against prejudice and inconvenience.” 11 U.S.C. § 1507(b)(2). Obviously, seeking a

determination from this Court in the U.S. regarding the interest rate to be applied in the process

of calculating post-liquidation interest payable to Noteholders under U.S. law governed

obligations maximizes the convenience of Noteholders, the majority of whom are U.S. creditors.

In considering whether the Noteholders would be protected against “prejudice” by such a

determination, it is relevant to consider the reasonable expectations of the Noteholders, who

agreed that U.S. law—including the Bankruptcy Code—should govern their rights to payment as

Noteholders, when U.S. law provides a clear answer in this case. Clearly, the Noteholders are

not “prejudiced” in this respect.

        24.      The third relevant7 consideration is not only satisfied, it also enhances the

jurisdictional basis for the relief sought. Specifically, this factor requires the Court to consider

whether the additional assistance requested by the foreign representative assures the “distribution

of proceeds of the debtor’s property substantially in accordance with the order prescribed by this

7
    The other considerations required by section 1507(b) of the Bankruptcy Code are not applicable here
    (prevention of improper dispositions of property and provision of a fresh start for an individual debtor). 11
    U.S.C. §§ 1507(b)(3) and (5).



                                                         13
             Case 13-12159-CSS          Doc 671        Filed 10/18/19    Page 14 of 23



title.” 11 U.S.C. § 1507(b)(4). Section 726 is the very statute that prescribes the order of

distribution provided by “this title,” and the proposed assistance of the Court is ultimately

designed to facilitate the Special Liquidators—who have a duty to distribute the surplus of

IBRC’s estate—in calculating that distribution, once they have obtained guidance from the Court

on the appropriate post-liquidation interest rate payable on the Notes.

       25.     Section 1507 of the Bankruptcy Code also requires that the requested assistance

“be consistent with the principles of comity.” See 11 U.S.C. § 1507(b). Comity is “the

recognition which one nation allows within its territory to the legislative, executive or judicial

acts of another nation, having due regard both to international duty and convenience, and to the

rights of its own citizens, or of other persons who are under the protection of its laws.” Hilton v.

Guyot, 159 U.S. 113, 163-64 (1895). The party urging comity must bear the burden of proof that

granting comity is appropriate. See In re Sivec SRL, 476 B.R. 310 (Bankr. E.D. Okla. 2012)

(refusing to grant comity where interests of creditors were unprotected under foreign insolvency

law). Although the relief granted in a foreign proceeding and relief available in the United States

do not need to be identical, “[t]he principle of comity has never meant categorical deference to

foreign proceedings. It is implicit in the concept that deference should be withheld where

appropriate to avoid the violation of the laws, public policies, or rights of the citizens of the

United States.” See In re Treco, 240 F.3d 148, 157 (2d. Cir. 2001) (collecting cases); In re Rede

Energia S.A., 515 B.R. 69, 91 (Bankr. S.D.N.Y. 2014) (same); In re Elpida Memory, Inc., 2012

WL 6090194, at *8 (same); In re Elpida Memory, Inc., 2012 WL 6090194, at *4 (Bankr. D. Del.

Nov. 20, 2012) (declining to extend comity to foreign orders approving transactions of foreign

debtor and requiring that foreign representatives instead meet the applicable standards governing

the sale of assets under section 363 of the Bankruptcy Code).



                                                  14
              Case 13-12159-CSS         Doc 671       Filed 10/18/19    Page 15 of 23



        26.     Comity can be applied in one of two ways. See In re Picard, Tr. for Liquidation

of Bernard L. Madoff Inv. Sec. LLC, 917 F.3d 85, 100–01 (2d Cir. 2019) (citing In re Maxwell

Commc’n Corp. plc by Homan, 93 F.3d 1036, 1047 (2d. Cir. 1996). Neither application is

warranted in this specific instance. The first is “prescriptive comity,” which asks whether a court

should presume that Congress intended to limit the application of domestic law on a particular

set of facts out of respect for foreign sovereigns. Id. In answering the question, a court must

determine whether “there is a true conflict between American law and that of a foreign

jurisdiction.” Id. at 102 (citing In re Maxwell, 93 F.3d at 1049). “A true conflict exists if

compliance with the regulatory laws of both countries would be impossible,” for instance where

it would be “impossible to distribute the debtor’s assets in a manner consistent with both rules.”

Id. (citations omitted).

        27.     Section 726(a)(5) of the Bankruptcy Code specifically mandates that unsecured

creditors receive distributions “in payment of interest at the legal rate” on account of unsecured

claims paid in a the liquidation proceedings of a solvent debtor. See 11 U.S.C. § 726(a)(5); see

also In re Dow Corning Corp., 237 B.R. 380, 395 (Bankr. E.D. Mich. 1999) (“[I]t is clear from §

726(a)(5) that payment of interest is no longer a matter of discretion; it is mandatory when estate

proceeds are sufficient.”). Irish bankruptcy law mandates a similar scheme. See Bankruptcy Act

1988 § 86 (“If the estate of any bankrupt is sufficient to pay one euro in the euro, with interest at

the rate currently payable on judgment debts, and to leave a surplus the Court shall order such

surplus to be paid or delivered to or vested in the bankrupt, his personal representatives or

assigns.”). Irish case law suggests that, in the case of a company that is winding up, the

company is “solvent” if a surplus remains and, therefore, the relevant provision to apply is

section 242 of the Companies Act 1963 (as amended). See In the Matter of Hibernian Transp.



                                                 15
                  Case 13-12159-CSS        Doc 671       Filed 10/18/19      Page 16 of 23



Cos. Ltd. (Judgment of May 13, 1993) (Ir.), a copy of which is attached hereto as Exhibit E. The

Companies Act 1963 was replaced with the Companies Act 2014, which sought, in part, to

reduce “the court’s supervisory role in favour of greater involvement for creditors”8 in the

liquidation process. In addition, section 242 of the Companies Act 1963 is amended by both the

IBRC Act and the Companies Act 2014 such that “[t]he functions of adjustment of rights of

contributories and distribution of any surplus have been transferred from the court to the

liquidator,”9 subject always to a creditor’s right to bring the matter of a liquidator’s adjudication

before the High Court in Ireland. Thus, given that the adjudication and administration of

distributing the surplus out of IBRC’s estate is in the hands of the Special Liquidators—and

particularly in light of the fact that the NPA and Notes are governed by U.S. law—the Foreign

Representatives are, in the exercise of their business judgment, seeking guidance from this Court

on the narrow issue of the applicable Post-Liquidation Interest Rate.

        28.        Even assuming that a true conflict does exist, there is strong support for the

Bankruptcy Court to withhold deference to any potentially applicable Irish law in order to avoid

violating the congressionally mandated payment to which Noteholders may be entitled. See In re

Pub. Access Technology.Com, Inc., 307 B.R. 500 (E.D. Va. 2004) (holding that decision to

address chapter 7 trustee’s preference avoidance claims against insider of corporate debtor, and

not to defer to Canadian court where insider’s bankruptcy proceedings were pending, was not

abuse of discretion where bankruptcy court’s decision merely determined amount of claim,

which would still have to be administered by Canadian court, and would assist—rather than

impede—Canadian bankruptcy court in deciding ultimate disposition of insider’s assets).
8
    See Gov’t of Ir., Preliminary Note & Explanatory Memorandum on Companies Bill 2012 at 230–31 (Dec. 13,
    2012), https://data.oireachtas.ie/ie/oireachtas/bill/2012/116/eng/memo/b11612d-memo.pdf
9
    Id. at 248.



                                                    16
               Case 13-12159-CSS               Doc 671         Filed 10/18/19        Page 17 of 23



         29.      The second application is “adjudicative comity,” which asks whether a court

should abstain from exercising jurisdiction over application of a statute in “deference to a foreign

nation’s courts that might be a more appropriate forum for adjudicating the matter.” Id. at 101–

02. Here, there is no Irish Proceeding before an Irish court to determine the calculation of post-

liquidation interest due to the Noteholders. Moreover, as discussed above, Irish law has

specifically removed the adjudicative and administrative burden of distributing a surplus from

the Irish courts and transferred that primary role to the Special Liquidators, without limiting the

right of creditors to bring disputes over claims before the High Court in Ireland.10 Given that

fact and the situs of the NPA and Notes within the U.S., the Bankruptcy Court is the appropriate

forum for the resolution of the Post-Liquidation Interest Rate dispute. See In re Elpida Memory,

Inc., 2012 WL 6090194, at *7 (“Importantly, following the recognition of a foreign main

proceeding, the Model Law expressly imposes the laws of the ancillary forum—not those of the

foreign main proceeding—on the debtor with respect to transfers of assets located in such

ancillary jurisdiction.”); In re Berau Capital Res Pte Ltd., 540 B.R. 80, 83 (Bankr. S.D.N.Y.

2015) (“It would be ironic if a foreign debtor’s creditors could sue to enforce the debt in New

York, but in the event of a foreign insolvency proceeding, the foreign representative could not

file and obtain protection under chapter 15 from a New York bankruptcy court.”).

         30.      Likewise, where parties to a contract select New York law as governing law, a

bankruptcy court “must abjure a conflicts analysis or consider foreign law or foreign public

policy, and must instead apply New York substantive law. See In re SunEdison, Inc., 577 B.R.

120, 128 (Bankr. S.D.N.Y. 2017) (citing IRB-Brasil Resseguros, S.A. v. Inepar Invs., S.A., 982

N.E.2d 609, 612 (2012) for the principle that “express contract language excluding New York’s

10
     As discussed above, as of the date of this Motion, there are no such suits pending before any court in Ireland.



                                                          17
              Case 13-12159-CSS         Doc 671       Filed 10/18/19    Page 18 of 23



conflict-of-law principles is not necessary.”). Absent a federal statute dictating otherwise, a

Bankruptcy Court would normally interpret the provisions of the NPA and the Notes according

to substantive New York law. See U.S. Const. Art. VI, Cl. 2; Butner v. United States, 440 U.S.

48, 55 (1979) (“Property interests are created and defined by state law [u]nless some federal

interest requires a different result . . .”). However, Congress has made it clear that section

726(a)(5) expressly dictates otherwise. See In re Energy Future Holdings Corp., 540 B.R. at 114

(“[T]he payment of post-judgment interest is procedural by nature and dictated by federal law

rather than state law, further supporting the use of the federal judgment rate.”) (citing cases); In

re Dow Corning Corp., 237 B.R. at 408 (“Bankruptcy law is federal law . . . From this it follows

that the computation of post-petition interest in bankruptcy cases must be determined by

reference to federal law, which of course means a federal statute. And this has long been the

rule.”) (citations omitted).

        31.     Furthermore, this Court’s determination of the Post-Liquidation Interest Rate is

consistent with the legislative history of chapter 15. Section 1507(a) “was added to the

Bankruptcy Code because Congress recognized that chapter 15 may not anticipate all of the

types of relief that a foreign representative may require and which would otherwise be available

to such foreign representative.” 8 Collier on Bankruptcy ¶ 1507.01 (16th 2019) (citing H.R.

Rep. No. 109-31, 109th Cong., 1st Sess. 109 (2005)). The Foreign Representatives seek relief

under section 1507 of the Bankruptcy Code that ultimately assures the distribution of Debtor

property in accordance with the order prescribed by the Bankruptcy Code in order to resolve a

dispute with U.S. creditors that is directly within the purview of this Court. “[T]he use of the

federal judgment rate promotes two important bankruptcy goals: fairness among creditors and

administrative efficiency.” See In re Energy Future Holdings Corp., 540 B.R. at 114 (internal



                                                 18
                  Case 13-12159-CSS              Doc 671         Filed 10/18/19        Page 19 of 23



citation omitted). “Thus, principles of comity either do not apply or must defer to the plain

meaning and legislative history.” See In re Elpida Memory, Inc., 2012 WL 6090194, at *9

(denying deference).11

III.       Granting the Relief Requested By The Foreign Representatives Is Also Warranted
           Under Section 1521(a)(5) and (7)

           32.      The Foreign Representatives seek relief that will permit them to administer

Debtor property within the territorial jurisdiction of the U.S. See In re Berau Capital Res Pte

Ltd., 540 B.R. at 83 (holding that indenture to which foreign debtor issued U.S. dollar

denominated debt governed by New York law was property of the foreign debtor satisfying the

section 109(a) eligibility requirement). Precedent supports granting a foreign representative

assistance in the context of distributions. See In re Rede Energia S.A., 515 B.R. 69. In Rede

Energia, the foreign representative of debtors that were the subject of reorganization cases

pending in Brazil, which had been recognized as foreign main proceedings, sought relief from

the bankruptcy court to aid the enforcement of the Brazilian court’s order confirming the

debtors’ reorganization plan, including an order authorizing and directing the indenture trustee to

make payments to the debtors’ noteholders in accordance with the Brazilian reorganization plan.

Id. at 88. The foreign representative sought the specific authority and directive in order to

provide assurance to the indenture trustee that the requisite action under the Brazilian plan was

permissible. Id. The court held that, under both sections 1507 and 1521(a) of the Bankruptcy

Code, the foreign representative’s request to enforce Brazilian plan of reorganization was proper


11
       In addition, the Practice Guide provides that “[d]eferring to another court might not be possible in all cases, as
       courts are often obliged to exercise jurisdiction or exclusive control over certain matters,” and that “the
       insolvency representative may have discretion to simply not pursue a given action in its home court, electing to
       let the representative of a related proceeding in another State pursue the action there.” Practice Guide ¶ 20.
       Moreover, “[o]ne court might defer to the jurisdiction of another court where, for example, a particular action
       may be possible in the second court but not in the first.” Practice Guide ¶ 19.



                                                            19
             Case 13-12159-CSS           Doc 671      Filed 10/18/19    Page 20 of 23



because it “is a relief of a type that courts have previously granted under section 304 of the

Bankruptcy Code and other applicable U.S. law” and the request to include specific direction to

indenture trustee regarding distributions to noteholders under an indenture and notes governed by

New York law “is also relief of a type available under U.S. law”—namely, section 1142(b) of

the Bankruptcy Code. See id. at 91–95.

       33.        The Foreign Representatives, through this Motion, seek similar assurances with

respect to the rate of post-liquidation interest payable on the Notes, ultimately facilitating

distributions over which they have been entrusted to make to Noteholders. As the court held in

Rede Energia, such relief would be proper under both sections 1507 and 1521 of the Bankruptcy

Code. See id. at 93–95; see also In re Inversora Eléctrica de Buenos Aires S.A., 560 B.R. 650

(Bankr. S.D.N.Y. 2016) (granting recognition to Argentinian restructuring proceeding and

including, as “appropriate relief” under section 1521(a), an order directing the indenture trustee

of New York law governed notes to carry out actions necessary to consummate the Argentinian

restructuring).

       34.        Entrusting the administration of the NPA and Notes to the Foreign

Representatives in accordance with U.S. law is appropriate relief under section 1521(a)(5) of the

Bankruptcy Code. See Findings of Fact and Conclusions of Law [ECF No. 307] (the “Findings

of Fact”) ¶ 57 (“[M]any of the duties of the Special Liquidators are administrative in nature. For

example, the Special Liquidators are charged with . . . reconciling claims, distributing proceeds

from asset dispositions . . . [and] have a duty to maximize value of IBRC’s assets for the benefit

of all creditors.”); see also Order Entrusting Distribution of Assets to Foreign Representatives

[ECF No. 602] (the “Distribution Order”) ¶¶ 2, 5 (entrusting the administration and realization of

the proceeds of asset sales conducted within the territorial jurisdiction of the United States to the



                                                 20
             Case 13-12159-CSS          Doc 671       Filed 10/18/19   Page 21 of 23



Foreign Representatives and superseding prior order approving prior stipulation with the

Burlington Noteholders regarding such proceeds). Thus, relief is appropriate under section

1521(a)(5) of the Bankruptcy Code.

       35.     Remarkably, when the Foreign Representatives sought entry of the Distribution

Order, it was far from clear as to whether any dividend at all would be payable on account of

unsecured subordinated claims, like those asserted by the Noteholders on account of the Notes,

let alone on account of post-liquidation interest on such claims. See Foreign Representatives’

Motion to Entrust Distribution of Assets to Foreign Representatives [ECF No. 596]

(“Distribution Motion”) ¶ 11 (quoting letters sent to the Burlington Noteholders on December 5,

2016); compare Distribution Motion ¶¶ 2–5 (describing the status of the Irish Proceeding as of

approximately April 14, 2017), with ¶¶ 6-8 of this Motion (describing the status of the Irish

Proceeding as of approximately the date hereof). The success of the liquidation itself has led to

an interesting conundrum that presents an impediment to the prompt calculation of claims and

ultimate distribution of recoveries to creditors. In this narrow instance, the application of U.S.

law in accordance with the contractual expectations of IBRC and the Noteholders is necessary to

effectuate the purposes of chapter 15, which include “greater legal certainty for trade and

investment.” See 11 U.S.C. §§ 1501(a)(2), 1521(a).

       36.     Determination of the Post-Liquidation Interest Rate under section 726(a)(5) of the

Bankruptcy Code is precisely the type of relief that would be available to a chapter 7 trustee

charged with liquidating assets and making distributions of estate property “as expeditiously as is

compatible with the best interests of parties in interests.” See 11 U.S.C. § 704(a)(1). In addition,

such a determination necessarily either protects assets of the Debtor (e.g., if the federal judgment




                                                 21
               Case 13-12159-CSS        Doc 671        Filed 10/18/19    Page 22 of 23



rate applies) or protects the interests of creditors (e.g., the Noteholders, if the Contract Rate

applies). Thus, relief is also appropriate under section 1521(a)(7) of the Bankruptcy Code.

                                              NOTICE

       37.      The Foreign Representatives propose to provide service by United States Postal

Service first-class postage prepaid mail, within (1) business day of the filing of this Motion, upon

(i) the United States Trustee; (ii) all parties who have requested notice, and (iii) the Noteholders’

and their counsel. In light of the nature of the relief requested herein, the Foreign

Representatives submit that no other or further notice of this Motion is necessary or required.

                                      NO PRIOR REQUEST

       38.      No prior request for the relief sought in this Motion has been made to this or any

other court.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  22
              Case 13-12159-CSS        Doc 671      Filed 10/18/19   Page 23 of 23



                                         CONCLUSION

                 WHEREFORE, for the reasons set forth herein, the Foreign Representatives

respectfully request that the Court enter the Proposed Order, and grant any such other and further

relief as this Court deems just and proper.

Dated: October 18, 2019
       Wilmington, Delaware
                                                 SKADDEN, ARPS, SLATE, MEAGHER &
                                                 FLOM LLP


                                                  /s/ Van C. Durrer, II
                                                 Van C. Durrer, II (I.D. No. 3827)
                                                 300 South Grand Avenue
                                                 Los Angeles, California 90071
                                                 Telephone: (213) 687-5000

                                                 Attorney for the Foreign Representatives
                                                 of Irish Bank Resolution Corporation Limited




                                               23
845707-LACSR01A - MSW
